—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 15, 1999, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, defendant’s motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Summary judgment should have been granted in light of defendant’s prima facie showing of entitlement to judgment as a matter of law, and plaintiff’s failure, in response thereto, to come forward with proof in evidentiary form sufficient to raise an issue of fact as to whether the defendant created or had actual or constructive notice of the muddy leaf or leaves on the public stairway in defendant’s East 14th Street store alleged by plaintiff to have caused her to slip and fall. Concur— Nardelli, J. P., Williams, Ellerin, Rubin and Andrias, JJ.